Citation Nr: 1507772	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO. 09-15 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent period to April 7, 2014 and in excess of 40 percent from April 7, 2014 forward for degenerative arthritis of the lumbar spine with intermittent lower extremity radiculopathy.

2. Entitlement to service connection for a right shoulder disability, to include degenerative joint disease (DJD). 

3. Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and mood disorder.

4. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1957 to November 1957.

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2008 and October 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The RO granted an increased rating of 20 percent for the Veteran's low back disability in an August 2013 rating decision, covering the entire period on appeal. The RO subsequently granted an increased rating of 40 percent in a May 2014 rating decision, effective April 7, 2014. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id. 

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating based on individual unemployability (TDIU) will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran submitted a formal claim for TDIU in January 2014, which was denied in a September 2014 rating decision. The Veteran filed a timely notice of disagreement as to that decision, however, a statement of the case is not required as the issue is properly before the Board as part of the claim for an increased rating pursuant to Rice v. Shinseki. 

The Veteran's Law Judge (VLJ) in front of whom the Veteran originally testified in October 2011 is no longer employed at the Board due to retirement. Subsequently, the Veteran testified at another videoconference hearing before the undersigned VLJ in August 2014, which covered both the more recent increased rating claim and the claim for service connection for a right shoulder disability that was the subject of his October 2011 testimony. See 38 U.S.C.A § 7107(c). A transcript of the hearing is associated with the Veteran's electronic claims file.

By way of a January 2015 letter, the Veteran was informed that Mr. Huffman's authority to represent VA claimants was cancelled and that he had an opportunity to appoint another representative.  The Veteran did not respond.  The Board notes that during the most recent August 2014 hearing, the Veteran was assisted by Mr. Smith, an attorney-at-law. While the Veteran's power of attorney form at the time listed only Mr. Huffman, Mr. Smith is an associate of Mr. Huffman, and therefore there is no prejudice resulting from the assistance Mr. Smith provided the Veteran during the hearing.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist in the procurement of relevant records. 38 C.F.R. § 3.159. In the April 2012 remand the Board directed that the Veteran be requested to submit or authorize for release private medical records pertaining to the right shoulder, to include x-ray reports. Additional records of treatment with Dr. Barton were received including a July 2012 record indicating that the Veteran had just had a right shoulder x-ray at VA and the results were pending.  It was noted that the Veteran was to be seen again in 6 months.  An x-ray report dated prior to the October 2011 hearing was not obtained.  On remand the Veteran should be again be asked to submit or authorize any additional private treatment records relevant to his right shoulder disability, to include any recent private records and the referenced x-ray report from Dr. Barton.

Further, during his August 2014 testimony, the Veteran indicated he was receiving retirement benefits from the Social Security Administration (SSA). However, in a November 2010 treatment record, the Veteran reported that he was receiving SSA disability benefits for his low back. Thus, it is not clear what type of SSA benefits the Veteran was receiving, and as such the Board cannot affirmatively determine that the records are not relevant to the Veteran's claim. The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). As the records may be relevant, the SSA records should be requested and associated with the claims file.

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim. See 38 C.F.R. 
§ 3.159(c)(4). Here, the April 2014 VA spine examiner found no neurological abnormalities associated with the Veteran's low back disability. However, a September 2014 MRI report associated with the claims file indicates that the Veteran's low back disability could potentially result in neurologic symptoms in the Veteran's legs. In light of this evidence, the Board finds that a new examination is warranted to determine the functional impairment resulting from the Veteran's low back disability as well as any associated neurologic symptoms.

Finally, when a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC. Manlincon v. West, 12 Vet. App. 238 (1999). A notice of disagreement is timely when it is filed within one year of the adverse decision. 38 C.F.R. § 20.302. The RO denied service connection for an acquired psychiatric disorder in September 2014, and the Veteran filed a notice of disagreement in October 2014. While the Board notes that these actions were recently taken, there is also no evidence in the claims file that the notice of disagreement has been accepted or that processing of the notice of disagreement has begun. As such, the Board is required to remand the case for the issuance of a statement of the case and so that the Veteran can be provided with an opportunity to perfect an appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and mood disorder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he submit or authorize for release all private treatment records associated with his right shoulder disability, to include any further records from Dr. Barton and any x-ray report pertaining to the right shoulder that is dated in October 2011 or earlier.

Then, make appropriate efforts to obtain any records so authorized for release. All actions to obtain the records should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them.

2. Obtain, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.

3. After completing the development listed above to the extent possible, schedule the Veteran for an appropriate examination to determine the current nature and severity of any neurological manifestations associated with the low back disability and the functional impairment that results from the service-connected lumbar spine disability. The claims folder must be made available to the examiner in conjunction with the examination. Any indicated studies should be performed. 

The examiner should describe any objective neurological impairment, including of the lower extremities, that is associated with the service-connected low back disability. On lumbar spine examination in April 2014, the VA examiner found no radicular pain or other signs or symptoms due to radiculopathy. Since that time, the Veteran provided a September 2014 MRI report (which is on VBMS) indicating mild canal and right greater than left lateral recess narrowing at L3-L4 which could result in L4 radiculopathy symptoms.  The report also indicated there is mild right lateral recess narrowing at L4-L5 which could result in right L5 radiculopathy symptoms.

The examiner should also comment as to the functional and occupational impairment resulting from the Veteran's low back disability. 

4. Thereafter, readjudicate the issues on appeal, to include entitlement to TDIU. If the determinations remain unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran should be afforded the applicable time period to respond.

5.  Issue a statement of the case regarding the issue of entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety and mood disorder. Advise the Veteran of the procedural requirements to perfect an appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

